           Case 1:20-cr-00273-BAH Document 6 Filed 12/08/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  :
                                                  :   Magistrate Number 20-mj-00235
                                                  :
 UNITED STATES OF AMERICA                         :
                                                  :   VIOLATIONS:
                v.                                :
                                                  :   18 U.S.C. § 1752(a)(1)
 AMINA WASHINGTON-BEY,                            :   (Entering or Remaining in Restricted
                                                  :   Building or Grounds)
      Defendant.                                  :   (Count One)
                                                  :
                                                  :   22 D.C. Code § 3302(b)
                                                  :   (Unlawful Entry Public Property)
                                                  :   (Count Two)
                                                  :
                                                  :


                                   INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       On or about November 22, 2020, within the District of Columbia, the defendant, AMINA

WASHINGTON-BEY, did knowingly enter and remain, and attempt to enter and remain, in a

restricted building and grounds, that is, the White House Complex and Grounds, without lawful

authority to do so.

(Entering or Remaining in Restricted Building or Ground, in violation of Title 18, United
States Code, Section 1752(a)(1))

                                       COUNT TWO

       On or about November 22, 2020, within the District of Columbia, the defendant, AMINA

WASHINGTON-BEY, without lawful authority, did enter and attempt to enter certain public

property, that is, the White House Complex and Grounds, against the will of the United States
          Case 1:20-cr-00273-BAH Document 6 Filed 12/08/20 Page 2 of 2




Secret Service Officers, lawfully in charge thereof.

(Unlawful Entry (Public Property), in violation of D.C. Code, Section 3302(b))



                                                Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney
                                                New York Bar Number 4444188


                                          By:
                                                MARY A. FREEMAN
                                                Wyoming Bar No. 7-5473
                                                Special Assistant U.S. Attorney
                                                Federal Major Crimes
                                                United States Attorney’s Office
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                Mary.Freeman@usdoj.gov
                                                (202) 803-1628




                                                   2
